Citation Nr: 0212290	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  94-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
left forearm.

2.  Entitlement to service connection for costochondritis.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The Board remanded this case back to 
the RO for further development in June 1996, April 1999, and 
June 2000, and the case has since been returned to the Board.

The June 2000 remand also addressed the issue of entitlement 
to service connection for a right shoulder disorder.  
However, that claim was granted by the RO in a May 2002 
rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence showing a current 
left forearm disorder that is etiologically related to 
service.

3.  There is no competent medical evidence of current 
costochondritis.

4.  There is no competent medical evidence of a current heart 
disorder.

5.  There is no competent medical evidence of current 
gastroenteritis.



CONCLUSIONS OF LAW

1.  Tendonitis of the left forearm was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  Costochondritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

3.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

4.  Gastroenteritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature, extent, and etiology of 
his claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a June 2002 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).   
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as which portion of that 
evidence (if any) was to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Additionally, certain 
chronic diseases, including cardiovascular disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001). 

During service, in October 1989, the veteran was treated for 
left upper extremity pain and was assessed with tendonitis.  
X-rays were within normal limits.  No corresponding 
abnormalities were noted in the report of the veteran's July 
1992 separation examination.  Following service, the 
veteran's September 1992 and November 1993 VA examinations 
did not reveal any left forearm abnormalities.  An August 
1996 VA orthopedic examination report contains a diagnosis of 
a history of pain in the left forearm.  A July 2000 VA 
orthopedic examination, conducted by an examiner who had an 
opportunity to review the veteran's claims file, was negative 
for any left forearm abnormalities, and the examiner 
specifically stated that no diagnosis would be made.

In October 1976, during service, the veteran was treated for 
pain in the lower costal margins bilaterally, and an 
impression of costochondritis was rendered.  The veteran was 
treated for stomach pain on two occasions in August 1977 and 
was assessed with costochondritis on the first occasion.  No 
corresponding abnormalities were noted in the report of the 
veteran's July 1992 separation examination.  Following 
service, the VA examiner who conducted the July 2000 
orthopedic examination noted that the veteran had no current 
complaints of chest symptomatology and indicated that there 
was no current evidence of such a disorder.

An electrocardiograph taken in September 1981, during 
service, was described as borderline but "probably normal."  
Subsequent studies were within normal limits.  No 
corresponding abnormalities were noted in the report of the 
veteran's July 1992 separation examination.  The report of 
the veteran's August 1996 VA heart diseases examination 
contains a diagnosis of a history of sinus bradycardia, 
asymptomatic.
During his March 2002 VA heart examination, the veteran 
denied a history of known heart problems, and the examiner 
concluded, following a review of the claims file, that 
"[t]his veteran has no known heart problems at this time."  

The veteran was treated for stomach pain on two occasions in 
August 1977, during service, and was assessed with 
gastroenteritis on the second occasion.  No corresponding 
abnormalities were noted in the report of the veteran's July 
1992 separation examination.  The veteran's August 1996 
stomach examination contains a diagnosis of a history of 
gastroenteritis, resolved, and the veteran had no complaints 
of gastrointestinal problems at that time.  Similarly, the 
veteran had no gastrointestinal complaints during his July 
2000 stomach, duodenum, and peritoneal adhesions examination, 
and the examiner, following a review of the claims file, 
indicated that the veteran had only a past history of 
gastroenteritis, with no history of diarrhea for at least a 
year.

Even assuming that the veteran currently suffers from a left 
forearm disorder, as indicated in the August 1996 VA 
examination report, there is no competent medical evidence of 
an etiological relationship between a current disorder and 
service.  Moreover, there is no post-service medical evidence 
whatsoever indicating current and chronic costochondritis, 
heart disorders, or gastroenteritis.  

The only evidence supporting the veteran's claims is his own 
lay opinion, as indicated in his September 1993 Substantive 
Appeal.  However, the veteran has not been shown to possess 
the requisite medical training, credentials, or other 
expertise needed to render either a diagnosis or a competent 
opinion as to causation.  His lay opinion therefore does not 
constitute competent medical evidence and lacks any probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for tendonitis of the 
left forearm, costochondritis, a heart disorder, and 
gastroenteritis, and those claims must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to service connection for tendonitis 
of the left forearm is denied.

The claim of entitlement to service connection for 
costochondritis is denied.

The claim of entitlement to service connection for a heart 
disorder is denied.

The claim of entitlement to service connection for 
gastroenteritis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

